--------------------------------------------------------------------------------

Exhibit 10.1


AMENDMENT AGREEMENT

This Amendment Agreement (this “Agreement”), dated as of March 21, 2011, is
entered into by and among NEXAIRA WIRELESS INC., a corporation organized under
the laws of the State of Nevada (the “Company”), and Gemini Master Fund, Ltd.
(“Investor”). Capitalized terms used herein, but not otherwise defined, shall
have the meanings ascribed to them in that certain Securities Purchase
Agreement, dated as of August 20, 2010, between the Company and the Investor
(the “Purchase Agreement”), or the Note or other Transaction Documents, as
applicable.

R E C I T A L S:

WHEREAS, the Company and the Investor are party to the Purchase Agreement,
pursuant to which the Company issued to the Investor a 10% Convertible Note Due
July 31, 2010 of the Company in the original principal amount of $400,000.00
(the “Note”); and

WHEREAS, the Company has requested a 3-month extension of the Maturity Date, and
the Investor is willing to accommodate such request on the terms and conditions
contained herein;

A G R E E M E N T:

NOW, THEREFORE, in consideration of the foregoing and subject to the terms and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. EXTENSION.    The Maturity Date under the Note is hereby extended until
October 31, 2011.

2. ADDITIONAL WARRANT.    In consideration for the foregoing extension
contemplated hereby, the Company shall issue and deliver to the Investor a
3-year warrant to purchase 333,333 shares of Common Stock, with an exercise
price of $0.15 per share, in the form of Exhibit A attached hereto (the
“Additional Warrant”). Such Additional Warrant shall be issued and delivered to
the Investor within five (5) Business Days following the date hereof and shall
be a condition precedent to the effectiveness of this Agreement. The Company
represents and warrants that the Additional Warrant is duly authorized, validly
issued, fully paid and non-assessable, free and clear of any Liens, and is
enforceable against the Company in accordance with its terms.

3. OTHER AGREEMENTS.

3.1. References to Notes and Transaction Documents.    All references in the
Transaction Documents and herein to (i) “Transaction Documents” shall be deemed
to be references to the Transaction Documents (as currently defined in the
Purchase Agreement), including this Agreement, (ii) “Note” or “Notes” shall be
deemed to be references to collectively the Note, as amended hereby (together
with any future Notes issued to the Investor), and (iii) “Warrant” or “Warrants”
shall be deemed to be references to collectively the Warrant issued in
connection with the Note pursuant to the Purchase Agreement and the Additional
Warrant issued pursuant hereto.

  1 

 

--------------------------------------------------------------------------------



3.2. Rule 144.    The Company acknowledges and agrees that, for purposes of Rule
144 promulgated under the Securities Act, the holding period for the Conversion
Shares issuable upon conversion of, or otherwise pursuant to, the Note shall
have commenced on August 20, 2010. The Company shall not take any position
inconsistent with the foregoing and shall, if reasonably requested by an
Investor, cause the Company’s legal counsel to issue a legal opinion to the
effect that any such Conversion Shares are freely tradable without restriction
or legends (provided the Investor is not an affiliate of the Company at the
time). Without limiting the foregoing, if at any time it is determined that such
holding period does not relate back to such date, the Company will promptly, but
no later than 30 days thereafter, cause the registration of all such Conversion
Shares under the Securities Act (without regard to any beneficial ownership or
issuance limitations contained in the Notes). In connection with any
registration of Conversion Shares pursuant to this Section, the Company and the
Investor shall enter into a registration rights agreement containing customary
and reasonable provisions regarding the registration of securities under the
Securities Act. The amended Note shall not constitute a novation or satisfaction
and accord of the Note. The Company hereby acknowledges and agrees that the
amended Note shall amend and continue the terms and provisions contained in the
Note and shall not extinguish or release the Company or any of its Subsidiaries
under any Transaction Document or otherwise constitute a novation of its
obligations thereunder.

3.3. Disclosure.    If the transactions contemplated hereby are material to the
Company or otherwise constitute material non-public information concerning the
Company, then the Company shall, prior to 8:30AM on the trading day following
the date hereof, issue a Current Report on Form 8-K disclosing the material
terms of the transactions contemplated hereby and attaching this Agreement and
all other related agreements thereto. The Company shall not at any time furnish
any material non-public information to the Investor without its prior written
consent. The Company and the Investor shall consult with each other in issuing
any other press releases with respect to the transactions contemplated hereby
and other press releases to be issued by the Company.

4. MISCELLANEOUS.

4.1. Effect of this Agreement.    Except as modified pursuant hereto, no other
changes or modifications to the Transaction Documents are intended or implied
and in all other respects the Transaction Documents are hereby specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof. To the extent of conflict between the terms of this Agreement and the
original Transaction Documents, the terms of this Agreement shall control. The
Transaction Documents, including without limitation this Agreement, shall be
read and construed as one agreement.

4.2. Further Assurances.    The parties hereto shall execute and deliver such
additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Agreement.

  2 

 

--------------------------------------------------------------------------------



4.3. Governing Law.    The rights and obligations hereunder of each of the
parties hereto shall be governed by and interpreted and determined in accordance
with the internal laws of the State of New York without regard to principle of
conflicts of laws, but excluding any rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.

4.4. Counterparts.    This Agreement may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Agreement, it shall not be necessary
to produce or account for more than one counterpart thereof signed by each of
the parties hereto. Delivery of an executed counterpart of this Agreement by
telefacsimile or .pdf shall have the same force and effect as delivery of an
original executed counterpart of this Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

  3 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.

NEXAIRA WIRELESS INC.    By:  “Ralph Proceviat”  Name:  Ralph F. Proceviat 
Title:  Chief Financial Officer 

GEMINI MASTER FUND, LTD.
By: GEMINI STRATEGIES, LLC, as investment manager

By: “Steven Winters” Name: Steven Winters  Title: Managing Member 

 


--------------------------------------------------------------------------------



EXHIBIT A

Form of Additional Warrant

(see attached)



--------------------------------------------------------------------------------